Citation Nr: 1143642	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-01 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether the veteran has presented new and material evidence to reopen a claim for service connection for residuals of back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The veteran served on active military duty from July 1969 to October 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In the course of appeal, in April 2007, the Veteran elected Decision Review Officer review of his claim on appeal, and he thereafter requested a DRO hearing.  That hearing was afforded him in March 2008.  Also pursuant to the Veteran's request, he was afforded a Travel Board hearing conducted at the RO in December 2008.  Transcripts of these hearings are contained in the claims file.  

The Board in August 2009 denied the claim for service connection for residuals of back injury, and the Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  The Court in a March 2011 Memorandum Decision vacated the Board's decision and Remanded the case to the Board for action consistent with that Court Decision.  Substantively, the Court found the Board's decision deficient for failure to consider the Veteran's lay statements when weighing whether new and material evidence had been presented to warrant reopening of the claim for service connection for residuals of low back injury, noting in particular the presumed credibility of evidence received to support a request to reopen a claim, pursuant to Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board must thus readjudicate the request to reopen with due consideration of the lay evidence.  

The issue of entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) is referred to the RO for appropriate action.  That issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran in his March 2007 notice of disagreement asserted that he had not been able to keep full-time employment due to his claimed back injury in service.  This constitutes an informal claim for TDIU based on his claimed low back disorder, which necessarily cannot be adjudicated until the claim for service connection for a low back disorder is resolved with either a grant or denial of service connection.  

The reopened issue of entitlement to service connection for a low back disorder, as a claim on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An RO decision in July 1970 denied the claim for service connection for back injury.  The Veteran failed to timely appeal that decision, and new evidence was not timely received to render that decision non-final.  New, relevant service records were also not received subsequent to that decision.
 
2.  The evidence added to the record since the RO decision in July 1970 denying service connection for low back injury, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for residuals of low back injury.


CONCLUSIONS OF LAW

1.  The RO decision in July 1970 denying service connection for low back injury is final.  38 U.S.C.A. § 7105(c)  (West 2002); 38 C.F.R. §§ 3.104 , 3.156, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received since the last final decision denying service connection for residuals of low back injury, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's sole decision herein with regard to the pending request to reopen.  


II. General Laws and Regulations Governing
 Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  



III. Request to Reopen Claim for Service Connection
 For Residuals of Back Injury

In July 1970 the RO denied the claim for service connection for back injury, which is substantially the same claim as the Board now adjudicates.  The Veteran did not submit a notice of disagreement with that decision within the one-year period allowed for submission of such a notice.  He also did not within that one year period submit any additional evidence, and neither was any additional evidence received pertaining to that issue, within that one-year period, so as to be considered as having been filed in connection with that claim to allow for continuation or non-finality of that claim.  38 C.F.R. § 3.156(b) (2011); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Relevant official service department records not previously of record have also not been received since that July 1970 decision so as to render that decision non-final.  38 C.F.R. § 3.156(c) (2011).  Accordingly, that October 2000 decision became final as to the claim for service connection for back injury (or a low back disorder).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis (either on the merits of the case, or based on no new and material evidence having been presented to reopen the claim) will be evaluated, in the context of the entire body of evidence of record, to ascertain whether reopening is warranted.   Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence to reopen a claim means evidence newly of record, not previously submitted to agency decision makers.  Material evidence to reopen a claim means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence to reopen a claim can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The basis for the prior denial of service connection for a back injury by the RO in July 1970 is unclear from that decision.  Evidence relied upon for that decision was noted to include both service treatment records and the record of a VA examination for compensation purposes conducted in June 1970 with substantially negative findings for a back disability.

Treatment records from recent years reflect that the Veteran has been diagnosed with degenerative changes to the low back.  Hence, new evidence added to the record support a previously unestablished element of the claim for service connection, namely the presence of a current disability.  38 C.F.R. § 3.303.  This evidence is new and material, presenting a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim is warranted.  38 C.F.R. § 3.156(a)


ORDER

The claim for service connection for residuals of low back injury is reopened, and to this limited extent the appeal is granted.




REMAND

The Veteran's service treatment records do reflect that the Veteran was seen in an orthopedic consultation in September 1969 with complaint of pain in the low back for the prior two weeks following being jumped on by a fellow soldier after completing basic training.  However, at that in-service orthopedic consultation he reported a history of a similar back pain a year prior.  The Veteran was separated from service in October 1969 based on medical unfitness due to the low back disorder, which was then considered as having existed prior to service.  

Upon submitting a claim for service connection for a back disorder following separation from service, the Veteran was afforded a VA examination for compensation purposes in June 1970.  Physical findings were essentially negative, with the exception of some noted apparent tenderness of the paraspinous muscles.  The Veteran reported that his back was not bothering him that day.  The examiner observed a normal appearing back without swelling, and expressed a belief that there was no true muscle spasm.  The examiner noted that the Veteran did not appear to be trying very hard at the examination.  

In a claim for a low back disorder filed in June 2005 - serving as a request to reopen the previously denied claim - the Veteran asserted that he injured his back when he "fell at an obstacle course" in basic training, providing no mention of his prior narrative of injury after being jumped on by a fellow soldier.  The Veteran repeated his assertion regarding falling in an obstacle course in basic training in a further written statement submitted in June 2005.  He then asserted that he was thereafter taken via ambulance to William Beaumont Hospital, followed by a return to light duty.  

In a July 2005 statement he reaffirmed his assertions that he injured his back in an obstacle course in basic training and was taken to William Beaumont Hospital at Fort Bliss via ambulance.  He added that he had been hospitalized three times since discharge from service for back problems.  He further asserted that he was now only working part time and had been unable to keep a full time job since his service separation (impliedly) due to back problems.  

In a March 2007 notice of disagreement with the appealed March 2007 RO decision, the Veteran asserted that he had back problems since his injury in the military.  He reiterated his contention of being unable to keep a full-time job due to his in-service back injury.

At his DRO hearing in March 2008 the Veteran agreed with his authorized representative's narrative of events in service consisting of a fellow soldier having thrown the Veteran over his leg or the Veteran throwing a fellow soldier over his leg (the use of pronouns in the statement at the hearing is ambiguous), resulting in a back injury.  

In January 1986 the Veteran underwent overnight hospitalization for evaluation of complained-of low back pain with right lower extremity pain.  A history was noted of a first injury in May 1985 when using a dolly to move a very heavy cigarette machine, and of exacerbation of the pain condition in August 1985 when he was moving pool tables.  He was noted to have no prior back surgery.  Studies included a myelogram and lumbar CT.  However, these studies were negative for pressure on nerve roots and for any disc herniation, though the CT scan did reveal osteoporosis, and probable significant congenital irregularities at L5-S1 consisting of spina bifida occulta at L5 and spina bifida at S1.  The examiner assessed chronic lumbosacral strain without sign of nerve root compression.  

At an October 20, 1998 treatment at the University of New Mexico University Hospital for increased neck pain in the prior six months and ongoing back pain for the past 30 years, a history as reported by the Veteran was of low back pain beginning intermittently in 1969 with no discrete event identified with onset of the condition.  

It is thus notable that the records within the claims file documents at least five different histories asserted by the Veteran regarding his history of onset of his back disability: his assertions over the course of his current claim, of back pain beginning in service following a fall in an obstacle course; his assertion (in agreement with his representative's assertion) at his March 2008 DRO hearing of a fellow soldier having thrown the Veteran over his leg or the Veteran throwing a fellow soldier over his leg and the Veteran injuring his back; his assertions including of back pain beginning in service following a fellow solder jumping on him after basic training; his self-reported history, at a January 1986 hospitalization, of first injury to the back in May 1985; and his self-reported history at an October 20, 1998, treatment, of low back pain beginning in 1969 without any event associated with onset of the condition.  

These several statements seem to call into question the Veteran's credibility with regard to any self-reported history of disability to support his claim.  

Other medical records include private treatment records over the years since the mid-1980s.  

In an April 1993 admission for chest pains, the Veteran reported having not sought medical attention for over four years, and enjoying good health except for occasional back discomfort.  

In July 1997 the Veteran was hospitalized for a little over a week for a back ache.  An MRI revealed disc dehydration at L5-S1 but no focal ligamentous disc herniation.  The examiner assessed, in pertinent part, backache with degenerative joint disease of the spine.  

In October 1998 the Veteran underwent a translaminar epidural steroid injection for treatment of severe back pain that had grown progressively worse over several weeks.  

An October 1998 letter documented the Veteran's receipt of 12 physical therapy visits for lumbar stabilization and back strengthening.  An October 1998 physical therapy treatment record notes the Veteran's history of back injury in 1985, and assesses a possible disc problem.  

A treatment consultation in December 1998 provided a diagnosis of chronic thoracic strain.  

A December 1999 treatment record documents a thoracolumbar epidural steroid injection for assessed chronic back pain syndrome with lumbar radiculitis.  

As delineated in 38 C.F.R. § 3.159(c)(4) (2011), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements consisting of an event, injury, or disease in service; evidence of current disability; the medical evidence of record not containing sufficient competent medical evidence to decide the claim; and the Veteran indicating that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Reviewing the medical record, the Board observes that over the decades since service a disability of the back has been documented from 1985 onwards.  Thus, the Board finds that the presence of symptoms indicative of back disability in service and the presence of current findings of back disability, as well as records documenting some continuing back disability beginning from the mid-1980s - albeit with an indication that these disability may have begun with an injury in 1985 - constitute at least a modicum indication of a possible link between service and current back disability.  This would appear to meet the very low threshold standard for obtaining a VA examination to address the question of the nature and etiology of a current back disorder.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Additionally, while it is true that the Veteran was afforded a VA examination addressing the claim in June 1970, it is also true that there is back disability present now that was not shown upon examination in June 1970.   Thus, it would appear that the June 1970 examination is inadequate for purposes of the present claim, because the disability picture had changed.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

For the new examination, as requested below, an opinion as to incurrence in service or other causal link to service is required but an opinion as to aggravation in service is not because the presumption of soundness applies and the burden required to overcome that presumption cannot be met in this case.  38 U.S.C.A. §§ 1111 , 1137 (West 2002); 38 C.F.R. § 3.304(b) (2010); Joyce v. Nicholson, 443 F.3d 845, 847   (Fed. Cir. 2006).

At his December 2008 testimony before the undersigned, the Veteran informed that he was receiving current treatment including for his back at La Casa Family Health Center.  Thus, upon remand additional records should be obtained. 

Additionally, the Court in its March 2011 Memorandum Decision stated that the Veterans Claims Assistance Act of 2000 (VCAA) notice afforded the Veteran was not adequate but that the Veteran and his authorized representative had nonetheless demonstrated actual knowledge of the basis of claim and what evidence was required to support the claim.  The Court did not rely on its determination of such actual knowledge to vacate the Board's prior decision and order Remand.  That determination of actual knowledge may thus be considered dicta.  See Black's Law Dictionary (7th ed. 1999), (defining "judicial dicta" as opinion by a court on a question that is not essential to the decision).  The Board thus considers it prudent to afford the Veteran new, adequate VCAA notice.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his reopened claim for service connection for residuals of low back injury, and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf.  The Veteran should be asked to provide any additional evidence or information regarding his appealed claim.  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.

2.  With the Veteran's assistance, as appropriate, make any additional reasonable efforts to obtain any indicated pertinent records, including unobtained records of treatment from the La Casa Family Health Center.

3.  Thereafter, afford the Veteran a VA examination by an expert in diseases of the spine, to address the nature and etiology as related to service of any current low back disorder.  The claims file including a copy of this Remand must be made available to the examiner for the examination, and must be reviewed by the examiner.  Any tests or studies necessary to address the questions posed should be undertaken.  The examiner should do the following:

a.  Separately for each low back disorder found, the examiner should address whether it is at-least-as-likely-as-not that the disorder was caused by service or developed in service or resulted from injury in service or otherwise is causally related to service, or, contrarily, whether any such relationship to service is unlikely.  The examiner should separately address evidence both for and against for each current low back disorder being causally related to service, and why the examiner found that the greater weight of the evidence was for, against, or in equipoise.  

b.  To formulate the required opinions, the examiner must necessarily review of evidence within the claims file inclusive of service records, VA examination and treatment records, any obtained private records, as well as the Veteran's assertions in submitted statements, testimony, and statements before medical examiners.  In so doing, the examiner should review the body of this remand and the pertinent evidentiary review contained therein.  The examiner should address the Veteran's assertions as documented within the claims file.  

c.  The examiner should consider all pertinent evidence, including medical and lay evidence, and the credibility of such evidence.  If credibility is at issue for any evidence relied upon by the examiner, the examiner should clearly articulate his/her conclusions about the credibility of the evidence, and the reasons for those conclusions.  

d.  Note:  The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  All opinions provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

4.  Thereafter, readjudicate the remanded service connection claim de novo.  If any benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


